                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

PRINCESS AMINA SALVADOR,

      Plaintiff,

v.                                          Case No. 3:18cv1982-LC-CJK

TRISH ADAMS,

     Defendant.
_______________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 31, 2018 (doc. 4). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE under 28 U.S.C.

§ 1406(a).
                                                             Page 2 of 2


      3.    The clerk is directed to close the file.

      DONE AND ORDERED this 12th day of October, 2018.



                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1982-LC-CJK
